Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                       Voluntary Petition Page 1 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                       Voluntary Petition Page 2 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                       Voluntary Petition Page 3 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                       Voluntary Petition Page 4 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                       Voluntary Petition Page 5 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                       Voluntary Petition Page 6 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                       Voluntary Petition Page 7 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                       Voluntary Petition Page 8 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                       Voluntary Petition Page 9 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 10 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 11 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 12 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 13 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 14 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 15 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 16 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 17 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 18 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 19 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 20 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 21 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 22 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 23 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 24 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 25 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 26 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 27 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 28 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 29 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 30 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 31 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 32 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 33 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 34 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 35 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 36 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 37 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 38 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 39 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 40 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 41 of 42
Case 1:21-bk-10533   Doc 1-1 Filed 06/30/21 Entered 06/30/21 15:46:48   Desc
                      Voluntary Petition Page 42 of 42
